Citation Nr: 0632752	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-20 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than March 26, 
2002 for service connection for the cause of the veteran's 
death.  

2.  Entitlement to service connection for lung cancer, for 
the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2000, the RO denied service connection for the cause 
of the veteran's death, eligibility to Dependents' 
Educational assistance, and accrued benefits.  A December 
2002 decision granted service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
assistance, with both benefits effective from March 26, 2002.  
March 26, 2002, was the effective date for the change in the 
regulation which added the veteran's fatal lung cancer to the 
list of diseases which would be presumed to have been 
incurred during the service of a radiation exposed veteran.  

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to an effective date earlier than 
March 26, 2002, for service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection was received 
November 25, 1998.  

2.  On December [remanded], 1998, the veteran died of metastatic 
adenocarcinoma of the lung.  


CONCLUSIONS OF LAW

The appellant's claim for accrued benefits is without legal 
merit.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.31, 
3.500, 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As a preliminary matter, the Board finds that the claim for 
accrued benefits does not present a dispute as to the facts 
but must be resolved by application of law to undisputed 
facts.  The Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
we believe the VCAA is not applicable to the matter decided 
herein, and no further action to comply with its provisions 
is required.  The Board finds that the actions taken are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, her claim for 
accrued benefits lacks legal merit.  As it is the law, and 
not the facts, that are dispositive of the appeal, the duties 
to notify and assist imposed by the VCAA are not applicable 
in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Accrued Benefits

Upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

There is no dispute as to the facts of this case.  The 
veteran filed his claim for service connection in November 
1998.  Benefits would be payable as of the first day of the 
next month, December 1, 1998.  38 C.F.R. § 3.31.  However, 
the veteran died in December 1998.  Benefits are discontinued 
as of the last day of the month before death, November 30, 
1998.  38 C.F.R. § 3.500(g).  Because the veteran died so 
soon after filing his claim, his entitlement was over before 
it had begun.  There are no periodic monetary benefits to 
which he was entitled at the time of death, and which were 
due and unpaid.  That is, there are no accrued benefits which 
could be granted.  The law pertaining to eligibility for 
accrued benefits is dispositive of this issue, the 
appellant's claim for accrued benefits must be denied because 
of the absence of legal merit or entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Service connection for lung cancer, for the purposes of 
accrued benefits, is denied.  


REMAND

The Court has held that service connection for a disability 
that is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 
(1997); Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there 
are certain types of cancer that are presumptively service-
connected when they occur in "radiation-exposed veterans."  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2006).  Second, "radiogenic diseases" may be service 
connected, provided that certain conditions are met, pursuant 
to 38 C.F.R. § 3.311.  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The first of the above methods resulted in the current grant 
and the assignment of the effective date of the change in 
38 C.F.R. § 3.309(d) as the effective date of the appellant's 
death benefits.  The second method involves the development 
process of dose estimates set forth in 38 C.F.R. § 3.311.  
That process was followed in 2000, according to the knowledge 
at the time.  However, a December 2003 RO letter shows that, 
in 2000, the Government Accountability Office (GAO) 
recommended an independent review of the reconstructed 
radiation doses provided by DTRA.  This was accomplished by 
the National Research Council (NRC).  The NRC report issued 
in May 2003 determined that the radiation doses provided by 
DTRA may have under estimated the amount of radiation to 
which some veterans may have been exposed.  The RO asked DTRA 
to review the previously provided dose estimate.  

In March 2004, the DTRA responded that, after consultation 
with the RO, a new dose reconstruction was not required 
because all that was needed to satisfy the provisions of 
38 C.F.R. § 3.309 was the verification that the veteran 
participated in Operation TEAPOT, a U.S. atmospheric nuclear 
test.  The RO accepted this response and there was no further 
attempt to develop the claim to determine entitlement under 
§ 3.311.  

Had DTRA completed the review, there could have been a change 
in the dose estimate and an ultimate allowance of the claim 
under 38 C.F.R. § 3.311.  Such an allowance would not be 
based on the change in regulations and would have resulted in 
an earlier effective date.  Therefore, in order to determine 
if an allowance and an earlier effective date can be assigned 
under § 3.311, the § 3.311 processing must be completed, 
starting with requesting a revised dose estimate from DTRA.  

Accordingly, the claim for an effective date earlier than 
March 26, 2002, for service connection for the cause of the 
veteran's death is REMANDED for the following action:

1.  The RO/AMC should ask DTRA for a 
revised estimate of the veteran's in-
service radiation dose.

2.  Thereafter, the RO/AMC should refer 
the claim to VA's Under Secretary for 
Benefits in accordance with 38 C.F.R. § 
3.311(c) (2006).

3.  Subsequently, the RO should 
readjudicate the issue on appeal.  If 
the determinations remain unfavorable 
to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The appellant 
and her representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


